DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II, claims 26-28 and 48, added new claims 50-88, and canceling Groups I & III, reply filed on 04 January, 2021 are acknowledged.
Status of Claims


Claims 26-28, 48, 50-88 are pending in this Office Action.
Claims 1-25, 29-47, and 49 are canceled.
Drawings




The corrected version of drawings in compliance with 37 CFR 1.121(d) are required in this application because Applicant has filed two completely different set of drawings, the first set was filed on 02/14/2020 and second set on 07/15/2020.  Examiner contacted the Applicant representative Mr. McClure and informed him that the second set of drawing is irrelevant to this Application serial no. 16/791,127.  Mr. McClure confirmed that the first set of drawing that was filed on date of 02/14/2020 is the correct set.  However, for purpose of clarification of the record Applicant may respond to this request by either filing the corrected version of the drawing dated 02/14/2020 or Applicant provide response to clearly indicate clearly the  drawing filed on 02/14/2020 date is correct version.  The requirement for corrected drawings will not be held in abeyance.

Claim Objections





Claims are objected to because of the following informalities:  
Claim 27, page 2 line 1-2, recites “use a matrix-vector operation P.x operating symbol-wise when using time-domain RS, and/or subcarrier-wise.”  Should be corrected to say: “use a matrix-vector operation P.x operating symbol-wise when using time-domain Reed-Solomon (RS) and/or subcarrier-wise. Wherein, P is vector”  
Claim 75-81, recite “the network…”, Should be corrected to say: “the visible light communication (VLC) network…”.
Claim 74, recites “… wherein the REPs are the transmitters of the plurality of the transmitters; …. which are the other communication devices, wherein each REP…”. Should be corrected to:  “… wherein the plurality of REPs are the transmitters of the plurality of the transmitters; …. which are the plurality of other communication devices, wherein each REP…”.
Appropriate correction is required.
Claim Interpretation






The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 48, 82 and 50-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 26, 48 and 82 thus claim 27-28, 50-88 by way of dependence recites “a first of the data streams is to be transmitted, wherein the communication device is configured to determine, using which of the transmitters and using which intensities a second of the data streams is to be transmitted”. (Emphasis Added).  The claim recite a plurality of data streams using a plurality of transmitters, however the claim further recites a first of the data stream and … which of the transmitters and …. a second data streams is to be transmitted.  It is not clear from the claim if the transmitters are the same as the plurality of transmitters. Also, it is not clear if a first of the data stream and second of the data stream are the same as a first of the plurality of data streams or a second of the plurality of data stream.  Therefore this makes claim vague and indefinite.  
Examiner assumes “the transmitters” are “the plurality of transmitters” and a first of the data stream and a second of the data stream is being referred to as “a first of the plurality of 
Claim 27 recites “use a matrix-vector operation P.x operating symbol-wise when using time-domain RS, and/or subcarrier-wise.” (Emphasis Added). The claim does not define what these terms are:  “P”, “x” and “RS”, thus makes the claim vague and indefinite and furthermore it is not clear when the option “and/or” is applies in the context of the claim what term goes with subcarrier-wise when it is “or” when it is “and”?  See Specification section 3.1.2.4.7 and 3.1.2.2.3.1 Time-domain RS.
 Claims 50, 83 and thus claims 51-70, 84 by way of dependence recites: “… a number of subcarrier or time slots… the number of transmitters or transmitting communication devices in the set of transmitting communication devices or streams to be transmitted in parallel; define the position of subcarriers or of signals at the … whole set of transmitting communication devices or in dependence on an identification… a specific stream or transmitter; … the whole set of communication devices or being associated with a specific stream or transmitter”. (Emphasis Added).  There are eight “OR” recited in this claim which make the claim vague and indefinite because there are many different variation of the same claim to assume.  For instance one assume the number of transmitters over transmitting communication devices then one has to assume either the set of transmitting communication devices  over streams to be transmitted in parallel and then so on. Hence, this makes claim vague and indefinite.  Examiner suggest to eliminating “or” and replace it with “and” wherever it applies.  No new matter should be added.  
Claims 51-52, 55, and 59 have similar issues as claim 50, multiple OR and and/or that 
Claim 50 in page 3, recites the limitation "the optical clock reference” … “the number of transmitters”… “define the position of subcarriers or of signals” …” the individual communication device”… “transmit the reference signal” “… the plurality of receiving communication devices…”, “… the whole set of transmitting communication devices….”, “… the whole set of communication devices”. (Emphasis Added) There is insufficient antecedent basis for these limitations in this claim.
Claim 51 in page 4, recites the limitation "…while the rest of the header... ” (Emphasis Added) There is insufficient antecedent basis for this limitation in the claim.
Claim 52 in page 4, recites the limitation "… the specific analog waveform associated.... ” (Emphasis Added) There is insufficient antecedent basis for this limitation in the claim.
Claim 74 in page 10, recites the limitation "…wherein the REPs are the transmitters of the plurality of transmitters; ... ” (Emphasis Added) There is insufficient antecedent basis for this limitation in the claim.
Claim 74 in page 10, recites the limitation "The visible light communication (VLC) network, comprising the communication device of claim 26, ...”.  (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 48, 71-73, 82 and 88 are rejected under 35 U.S.C. 10(a)(1)(a)(2) as being anticipated by (US 2008/0298811 A1) Jae-Seung Son et al., hereinafter “Son”.
Regarding claim 1, Son disclose a communication device for communicating with a plurality of other communication devices using a wireless link (Son: Fig.1-3, wireless visible light communication system 100, 200, using wireless optical link 201-203, ¶¶ [0029]-[0035]), wherein the communication device is configured to transmit a plurality of data streams using a plurality of transmitters (Son: Fig.1-3, wireless visible light communication system 200, plurality of transmitter 211-213, having light source 221a-b, 212a/b, 213a/b, and plurality of data stream Data1, Data2, and Data3 for generating plurality of data-modulated optical signal (data streams), ¶¶ [0031]-[0037], [0017]), 
wherein the communication device is configured to determine, using which of the transmitters and using which intensities a first of the data streams is to be transmitted (Son: Fig.1-3, wireless visible light communication system 200 having a controller 230 that determines the output power or intensity of the transmitter’s 211-213 output by controlling the light source 211b-213b according to first of the data steam Data1 ~ Data3, ¶¶ [0037], furthermore, each of the plurality of transmitter capable of generating optical signal having intensity that is associated with each transmitter (i.e., red, blue, green) see [0032]-[0035]). 
wherein the communication device is configured to determine, using which of the transmitters and using which intensities a second of the data streams is to be transmitted (Son: Fig.1-3, wireless visible light communication system 200 having a controller 230 that determines the output power or intensity of the transmitter’s 211-213 output by controlling the light source 211b-213b according to first of the data steam Data1 ~ Data3, ¶¶ [0037], furthermore, each of the plurality of transmitter capable of generating optical signal having intensity that is associated with each transmitter (i.e., red, blue, green) see [0032]-[0035]).
Regarding claims 48, 82, and 88, are interpreted and rejected in the same manner as claim 26.
Regarding claim 71, Son disclose the device of claim 26, wherein the transmitters are optical communication devices (Son: Figs.1-4A, wireless visible light communication system 100, 200, 300 optical transmitters 211, 212, 213 are optical communication devices, controller 230, data input (data1-data3), ¶¶ [0029]-[0035]).
Regarding claim 72, Son disclose the device of claim 26, wherein each transmitter is a visible light communication (VLC) device (Son: Figs.1-4A, wireless visible light communication system 100, 200, 300 optical transmitters 211, 212, 213 are VLC devices outputting visible light spectrum 201, 202, 203, ¶¶ [0029]-[0035]).
Regarding claim 73, Son disclose the device of claim 26, further comprising at least one (Son: Figs.1-4A, wireless visible light communication system 100, 200, 300 optical transmitters 211, 212, 213 having light source 221a/b, 212a/b, 213a/b, at least one of a LED or laser diode see Claim 4, ¶¶ [0033], [0029]-[0035]).
Claim Rejections - 35 USC § 103


















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.



















Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0298811 A1) Jae-Seung Son et al., hereinafter “Son” in view of (US 2007/0258536 A1) Joonsuk Kim et al., hereinafter “Kim”. 
  	Regarding claim 27, Son disclose the communication device of claim 26, configured to but does not expressly disclose use a matrix-vector operation Px operating symbol-wise when using time-domain RS and/or subcarrier-wise. 
	However, Kim configured to disclose use a matrix-vector operation Px operating symbol-wise when using time-domain RS and/or subcarrier-wise (Kim: Fig.1-4, a MIMO communication system where there are plurality of wireless transmitters 400 and receivers 401, may utilized channel coding/decoding scheme as shown in Fig. 4, by applying FEC technique (i.e., Reed-Solomon RS) and furthermore beamforming matrix may be used that comprises plurality of row that corresponds to plurality of transmitted signals and second dimension may comprises of plurality of column that represents plurality of streams, matrix vector V may associate with transmit filter coefficient block ¶¶ [0054]-[0059], [0027]-[0028], [0035], [0042], [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son such that the transmitter and receiver of the communication device use matrix-vector operation symbol using time-domain Reed-Solomon as taught by Kim because when multiple data streams are transmitted simultaneously then receivers are required to detect individual data streams, the use of Reed-Solomon FEC encoding and FEC decoding is well-known in the art for improving the transmission quality and reduce BER.  The used of matrix-vector operation is well-known in the art especially when dealing multiple input and multiple output when plurality of transmitter are handling plurality of data streams. See MPEP 2143.I (A-D).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of (US 2018/0184441 A1) Sebastian Faxer et al., hereinafter “Faxer”. 
Regarding claim 28, Son disclose the communication device of claim 26, but does not expressly disclose configured to multiply a vector of data symbols with a precoding matrix.
However, Faxer from same field of endeavor disclose configured to multiply a vector of data symbols with a precoding matrix (Faxer: Fig. 1, 9-10, the wireless MIMO communication system uses multiple transmitter and receivers, TX10 with NT antenna ports 12, configured to input data stream is being separated by S/P converter 14, into r transmission layer 16, the stream are pre-coded by coding unit 18, by multiply plurality of information carrying symbol vector S by NT  times r precoder matrix W  which serves to distribute the transmit energy into a subspace of NT  dimensional vector space, see ¶¶ [0004], [0017], [0036],[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Son such that multiplying a vector of data symbols with a precoding matrix as taught by Faxer because when there are multiple input symbols and multiple output symbols are involve in transmitter and receiver, the well-known approach in the art is represent the channels or the data streams in MIMO is to use matrix and vector in order to simultaneously manage channels over the same time/frequency resource element (TFRE).  See Faxer paragraph [0007]-[0008], MPEP 2143.I (A-D).
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of (US 2011/0217044 A1) Yanggi Kang et al., hereinafter “Kang”. 
Regarding claim 74, Son disclose the visible light communication (VLC) network, comprising the communication device of claim 26, wherein the VLC network includes (Son: Fig.1-3, wireless visible light communication system 100, 200, using wireless optical link 201-203, ¶¶ [0029]-[0035]): 
a plurality of relaying end points (REPs), connected with the DM, wherein the REPs are the transmitters of the plurality of transmitters (Son: Fig.1-3, wireless visible light communication system 200, plurality of REPs  211-213 with plurality of transmitters 211a/b, 212a/b, 213a/b, see [0030]-[0037]); and 
a plurality of end points (EPs), which are the other communication devices (Son: Fig.1-3, wireless visible light communication system 200, plurality of EPs 221-223 with plurality of receiver 221a/b, 222a/b, 223a/b, see [0030]-[0037]), 
Son does not expressly disclose a domain master (DM) which is the communication device; and wherein each REP is configured to transmit and receive signals: with the DM through a first communication link which is not a VLC link; and with at least one of the EPs though a second communication link which is a VLC link, wherein each REP is configured to relay: downlink, DL, signals from the DM to the at least one EP through the second communication link; and/or uplink, UL, signals from the at least one EP to the DM through the first communication link.
However, Kang from same field of endeavor disclose a domain master (DM) which is the communication device (Kang: Fig. 3-6, DM i.e., host controller 40 or server 20 communicating ¶¶ [0031]-[0047]); and wherein each REP is configured to transmit and receive signals (Kang: Fig. 3-6, each relay end points REP device (access point AP) 50, ¶¶ [0031]-[0047]):  
with the DM through a first communication link which is not a VLC link (Kang: Fig. 3-6, DM i.e., host controller 40 or server 20 communicating with REP device (AP) 50 in non-VLC i.e., RF or wireless by transmitting and receiving information ¶¶ [0031]-[0047]); and with at least one of the EPs though a second communication link which is a VLC link (Kang: Fig. 3-6, plurality of EPs 60, 70 (clients) communicating with REP 50 via VLC link, the REP 50 transmit and receives ID information to and from clients EP 60 and 70, ¶¶ [0031]-[0047]), wherein each REP is configured to relay: downlink, DL, signals from the DM to the at least one EP through the second communication link (Kang: Fig. 3-6, REP 50 receives unique ID or data information for each EP (client 60 or 70) from DM 20 via non-VLC (RF) or wireless communication link, ¶¶ [0031]-[0047]); and/or uplink, UL, signals from the at least one EP to the DM through the first communication link (Kang: Fig. 3-6, each EP 60 or 70 transmits and receives their own ID information to and from the AP 50 using VLC link, uplink, ¶¶ [0035],[0031]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son such that each REP is configured to transmit and receive signals with the DM through a first communication link which is not a VLC link; and with at least one of the EPs though a second communication link which is a VLC link, wherein each REP is configured to relay: downlink, DL, signals from the DM to the at least one EP through the second communication link; and/or uplink, UL, signals from the at least one EP to the DM through the first communication link as taught by Kang because these features will complete the Son’s network and allows bi-directional data transmission between REP and EP communication devices in VLC and provides path from DM to REP in Son’s network via non-VLC link (e.g., RF or wireless).  Therefore, once all the features taught by Kang are implemented in system of Son the VLC network can support the end-to-end communication solution.  See MPEP 2143.I (A-D).
Allowable Subject Matter
Claims 75-81 and 85-87, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 50-70 and 83-84 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20070153743 A1	Mukkavilli; Krishna Kiran et al.
US 20110217044 A1	KANG; Yanggi et al.
US 20070258536 A1	Kim; Joonsuk et al.

























The Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant is respectfully requested that when considering the references, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention not only the paragraphs cited. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636